                  Case 2:19-cv-00199-RSL Document 223 Filed 02/11/21 Page 1 of 5




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
     CHERYL KATER and SUZIE KELLY,                        No. 15-cv-00612-RSL
 7   individually and on behalf of all others similarly
     situated,                                            ORDER GRANTING CLASS
 8                                                        COUNSEL’S MOTION FOR
                                                          ATTORNEYS’ FEES, COSTS, AND
 9                          Plaintiffs,                   CLASS REPRESENTATIVE
                                                          INCENTIVE AWARDS
10            v.
11
     CHURCHILL DOWNS INCORPORATED, a
12   Kentucky corporation, and BIG FISH GAMES,
     INC., a Washington corporation.
13

14                          Defendants.

15   MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RSL
     on behalf of all others similarly situated,
16                                                        ORDER GRANTING CLASS
                                                          COUNSEL’S MOTION FOR
17                          Plaintiffs,                   ATTORNEYS’ FEES, COSTS, AND
                                                          CLASS REPRESENTATIVE
18            v.                                          INCENTIVE AWARDS
19
     BIG FISH GAMES, INC., a Washington
20   corporation; ARISTOCRAT TECHNOLOGIES
21   INC., a Nevada corporation; ARISTOCRAT
     LEISURE LIMITED, an Australian corporation;
22   and CHURCHILL DOWNS INCORPORATED,
23   a Kentucky corporation,

24                          Defendants.
25

26

27

                                                                                 E DELSON PC
      Order - i                                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                     Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 2:19-cv-00199-RSL Document 223 Filed 02/11/21 Page 2 of 5




 1           WHEREAS, Plaintiffs have submitted authority and evidence supporting Class Counsel’s

 2   Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive Awards; and

 3           WHEREAS, the Court, having considered the Motion and being fully advised, finds that

 4   good cause exists for entry of the Order below; therefore,

 5           IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:

 6           1.       Unless otherwise provided herein, all capitalized terms in this Order shall have

 7   the same meaning as set forth in Class Counsel’s Motion for Award of Attorneys’ Fees and

 8   Expenses and Issuance of Incentive Awards.

 9           2.       The Court confirms its appointment of Jay Edelson, Rafey S. Balabanian, Todd

10   Logan, Alexander G. Tievsky, and Brandt Silver-Korn of Edelson PC as Class Counsel.

11   A.      Attorneys’ Fees

12           3.       Class Counsel has requested the Court calculate their award using the percentage-

13   of-the-fund method. Class Counsel requests the Court award 25% of the $155 million common

14   fund as attorneys’ fees.

15           4.       These requested attorneys’ fees, which reflect the “benchmark” fee award in

16   common fund cases, are fair and reasonable. See Vizcaino v. Microsoft Corp., 290 F.3d 1043,

17   1052 (9th Cir. 2002). The Court reaches this conclusion after analyzing: (1) the extent to which

18   class counsel achieved exceptional results for the class; (2) whether the case was risky for class

19   counsel; (3) whether counsel’s performance generated benefits beyond the cash settlement fund;

20   (4) the market rate for the particular field of law; (5) the burdens class counsel experienced while

21   litigating the case; (6) and whether the case was handled on a contingency basis. In reaching this

22   conclusion, the Court has also taken into account the settlements reached, and fee awards

23   requested, in the Wilson v. Huuuge and Wilson v. Playtika actions.

24           5.       Class Counsel performed exceptional work and achieved an exceptional result for

25   the Class. Class Members stand to recover substantial portions of their Lifetime Spending

26   Amount on Defendants’ Applications.

27

                                                                                     E DELSON PC
      Order - 1                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                         Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 2:19-cv-00199-RSL Document 223 Filed 02/11/21 Page 3 of 5




 1           6.       Class Counsel further achieved exceptional non-monetary benefits for the Class.

 2   Among other things, Defendants have agreed to meaningful prospective relief for the Class,

 3   including providing addiction-related resources on the Applications and creating a robust self-

 4   exclusion policy within the Applications.

 5           7.       This litigation was extremely risky for Class Counsel. Class Counsel worked

 6   entirely on contingency, prosecuted a line of several class actions against well-funded

 7   corporations, and pursued an entirely novel legal theory: that Defendants’ internet-based “social

 8   casinos” violated Washington’s “Return of Money Lost at Gambling” statute (RCW 4.24.070).

 9   Class Counsel also defended the Class’s interests before the Washington State Gambling

10   Commission and the Washington State Legislature.

11           8.       The market also supports Class Counsel’s fee request. Contingency arrangements

12   in high-stakes, high-value mass litigation typically fall in the range of 30-40%. See Declaration

13   of Charles M. Silver (“Silver Decl.”) ¶¶ 20, 29, 36. Further, the mean percentage award of

14   attorneys’ fees in class actions in the Ninth Circuit is 24.5% of the common fund, and the mean

15   percentage award in this District is 26.98%. See Declaration of William B. Rubenstein

16   (“Rubenstein Decl.”) ¶ 14.

17           9.       The Court is not required to conduct a lodestar cross-check, Farrell v. Bank of

18   Am. Corp., N.A., 827 F. App’x 628, 630 (9th Cir. 2020), and declines to do so here. Given the

19   unique circumstances presented by this litigation, in particular the significant amount of non-

20   legal work that had to be performed to turn back industry efforts to obtain protective legislation

21   and to prevent participation in this lawsuit, the Court concludes that a lodestar cross-check would

22   not be a valuable tool to help assess the reasonableness of Class Counsel’s fee request. See

23   Rubenstein Decl. ¶¶ 18-22; Silver Decl. ¶¶ 74-78.

24           10.      The Court grants Class Counsel’s request for a fee award of 25% of the common

25   fund, or $38,750,000.

26

27

                                                                                     E DELSON PC
      Order - 2                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                         Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 2:19-cv-00199-RSL Document 223 Filed 02/11/21 Page 4 of 5




 1   B.      Costs and Expenses

 2           11.      In addition to the fee request, Class Counsel requests reimbursement of

 3   $1,785,942.27 in costs and expenses.

 4           12.      The Court finds most of these costs and expenses to be reasonable and

 5   appropriate. See Dennings v. Clearwire Corp., No. C10-1859-JLR, 2013 WL 1858797, at *10

 6   (W.D. Wash. May 3, 2013), aff’d (Sept. 9, 2013). The amount will be reduced, however, by costs

 7   related to activities which justified a fee award far in excess of the lodestar amount, namely the

 8   $110,827 in lobbying fees paid to oppose the industry’s efforts to change Washington gambling

 9   laws and the $84,425.27 in internet advertising expenses related to identifying and engaging with

10   class members who wanted to opt out of the revised terms and conditions. The Court

11   consequently awards Class Counsel reimbursement of $1,590,690 in costs and expenses.

12   C.      Incentive Awards

13           13.      Class Counsel requests an incentive award of $10,000 each for Cheryl Kater and

14   Manasa Thimmegowda and an incentive award of $50,000 for Suzie Kelly.

15           14.      The requested incentive awards are fair and reasonable. Kater and Thimmegowda

16   invested substantial time in this case, risked reputational harm, and otherwise made significant

17   contributions to the Class. A $10,000 incentive award is reasonable for their services. See

18   McClintic v. Lithia Motors, Inc., No. C11-859RAJ, 2011 WL 13127844, at *6 (W.D. Wash. Oct.

19   19, 2011). Kelly’s service to and sacrifice for the Class was unique, substantial, and far beyond

20   the typical contributions of a class representative. A $50,000 incentive award is reasonable for

21   her services. See, e.g., del Toro Lopez v. Uber Techs., Inc., 17-cv-6255, 2018 WL 5982506, at *3

22   (N.D. Cal. Nov. 14, 2018).

23   D.      Conclusion

24           15.      Based on the foregoing findings and analysis, the Court awards Class Counsel

25   $38,750,000 in attorneys’ fees; awards Class Counsel costs and expenses in the amount of

26   $1,590,690; awards Cheryl Kater and Manasa Thimmegowda incentive awards of $10,000; and

27   awards Suzie Kelly an incentive award of $50,000.

                                                                                    E DELSON PC
      Order - 3                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                        Tel: 312.589.6370 • Fax: 312.589.6378
                 Case 2:19-cv-00199-RSL Document 223 Filed 02/11/21 Page 5 of 5




 1          IT IS SO ORDERED.

 2
            Dated this 11th day of February, 2021.
 3

 4

 5                                            ROBERT S. LASNIK
                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                          E DELSON PC
     Order - 4                                           350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                              Tel: 312.589.6370 • Fax: 312.589.6378
